EXHIBIT 10.1

FSI INTERNATIONAL, INC.

2008 OMNIBUS STOCK PLAN

Restricted Stock Award Agreement

FSI International, Inc. (the “Company”), pursuant to Section 7 of its 2008
Omnibus Incentive Plan (the “Plan”), hereby grants an award of Restricted Stock
to you, the Participant named below. The terms and conditions of this restricted
stock Award are set forth in this Restricted Stock Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document which is attached. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 

Name of Participant: **[                                         
                                                    ] Number of Shares:   
**[                ]    Grant Date:                 , 20

 

Vesting Schedule:      

 

Vesting Dates    Number of Shares that Vest

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Shares of Restricted Stock
specified in the table above.

 

PARTICIPANT:      FSI INTERNATIONAL, INC.

 

     By:                                                                       
                                             Title:                            
                                                                              

 

1



--------------------------------------------------------------------------------

FSI International, Inc.

2008 Omnibus Incentive Plan

Restricted Stock Award Agreement

Terms and Conditions

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Shares of Restricted Stock specified on the cover page of this Agreement (the
“Restricted Shares”).

 

2. Issuance of Restricted Shares. Until the Restricted Shares vest as provided
in Section 4, the Restricted Shares will be evidenced either by a book-entry in
your name with the Company’s transfer agent or by one or more stock certificates
issued in your name. Any such stock certificate(s) will be deposited with the
Company or its designee and will bear the following legend:

“This Certificate and the shares of stock evidenced hereby are subject to the
terms and conditions (including possible forfeiture and restrictions on
transfer) contained in the Restricted Stock Award Agreement (the “Agreement”)
between the registered owner of the shares evidenced hereby and the Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of the Agreement, a copy of which is on file in the office of the
Company’s Secretary.”

Any book-entry will be accompanied by a similar legend and shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable. Simultaneously with the execution and delivery of this Agreement, you
shall deliver to the Company one or more stock powers endorsed in blank relating
to the Restricted Shares.

 

3. Rights as Shareholder. Until the Restricted Shares vest as provided in
Section 4, you are not entitled to sell, transfer, assign, pledge or otherwise
encumber or dispose of the Restricted Shares, and the Restricted Shares remain
subject to possible forfeiture as provided in Section 5. Except as otherwise
provided in this Agreement, you are entitled at all times on and after the Grant
Date specified on the cover page of this Agreement to all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and the right to receive regular cash dividends thereon
(subject to applicable tax withholding).

 

4. Vesting of Restricted Shares.

(a) Scheduled Vesting. If you remain employed by the Company or any of its
Affiliates continuously from the Grant Date, then the Restricted Shares will
vest in the numbers and on the dates specified in the Vesting Schedule on the
cover page of this Agreement.

(b) Accelerated Vesting. Notwithstanding Section 4(a), the Restricted Shares
will vest in full upon the occurrence of any of the following events, so long as
you were continuously employed by the Company or any of its Affiliates from the
Grant Date until the specified event occurred: (i) you become permanently and
totally disabled (as defined in Code Section 22(e)(3)); (ii) you die; or
(iii) an Event occurs.

 

5. Effect of Termination of Employment. Except as otherwise provided in
accordance with Section 4(b), if you cease to be employed by the Company and its
Affiliates prior to the final Vesting Date specified on the cover page of this
Agreement, you will forfeit all unvested Restricted Shares.

 

2



--------------------------------------------------------------------------------

6. Delivery of Unrestricted Shares. After any Restricted Shares vest pursuant to
Section 3, and subject to compliance with the tax withholding provisions of
Section 7 and all other applicable legal requirements, the Company shall, as
soon as practicable, cause to be delivered to you, or to your designated
beneficiary or estate in the event of your death, the applicable number of
unrestricted Shares. Delivery of the unrestricted Shares shall be effected by
the removal of restrictions on the book-entry in the stock register maintained
by the Company’s transfer agent with a corresponding notice provided to you, by
the electronic delivery of the Shares to a brokerage account you designate, or
by delivery to you of a stock certificate without restrictive legend.
Unrestricted Shares delivered pursuant to this Agreement remain subject to the
forfeiture provisions of Section 9.

 

7. Tax Withholding. The Company will notify you of the amount of any federal,
state or local withholding taxes that must be paid in connection with any
vesting of the Restricted Shares (or in connection with the grant of the
Restricted Shares if you make the election described in Section 8). You must
immediately pay this amount in cash to the Company upon the receipt of the
Company’s notice, and you hereby authorize the Company, in its discretion, to
deduct all or any part of such amount from your regular salary payments or other
compensation otherwise due and owing to you. If you wish to satisfy some or all
of such withholding taxes by delivering Shares you already own or by having the
Company retain a portion of the unrestricted Shares that would otherwise be
delivered to you, you must make such a request as contemplated by Section 14 of
the Plan, which request shall be subject to approval by the Committee or its
authorized delegate. The Company may withhold the delivery to you of any and all
unrestricted Shares to which you are otherwise entitled under this Agreement
until and unless you have satisfied the applicable tax withholding obligations.

 

8. 83(b) Election. You may make and file with the Internal Revenue Service an
election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares, electing to include in your gross income as of the Grant Date
the Fair Market Value of the Restricted Shares as of the Grant Date. You shall
promptly provide a copy of such election to the Company. If you make and file
such an election, you shall make such arrangements in accordance with Section 7
as are satisfactory to the Company to provide for the payment of all applicable
withholding taxes.

 

9. Cancellation and Rescission. Notwithstanding any other provision of this
Agreement, this Restricted Stock Award is subject to Section 18 of the Plan, and
both the issuance of Restricted Shares as provided in Section 2 of this
Agreement and the delivery of unrestricted Shares pursuant to Section 6 of this
Agreement shall be deemed the “payment or delivery of Shares” for purposes of
Section 18.2 of the Plan.

 

10 Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon the Company and
you.

 

11. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

12. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

3



--------------------------------------------------------------------------------

13. Discontinuance of Service. This Agreement does not give you a right to
continued employment with the Company or any Affiliate, and the Company or any
such Affiliate may terminate your employment at any time and otherwise deal with
you without regard to the effect it may have upon you under this Agreement.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

4